
	

114 HR 1736 IH: To amend the Clean Air Act with respect to the ethanol waiver for the Reid vapor pressure limitations under such Act.
U.S. House of Representatives
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1736
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2015
			Mr. Smith of Nebraska (for himself, Mr. Buck, Mr. Rodney Davis of Illinois, and Mrs. Noem) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Clean Air Act with respect to the ethanol waiver for the Reid vapor pressure
			 limitations under such Act.
	
	
 1.Ethanol waiverSection 211(h)(4) of the Clean Air Act (42 U.S.C. 7545(h)(4)) is amended— (1)in the matter preceding subparagraph (A), by inserting or more after 10 percent; and
 (2)in subparagraph (C), by striking additional alcohol or.  